Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2021 has been entered.

Claims 1, 13, 16, 24, 26-34 are pending.  
Amendments to claims and applicants persuasive arguments overcome the previously presented rejection.
Withdrawn claims are rejoined and examined.  See interview summaries filed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Compounds of base claim 1 are achiral. Therefore, 
DELETE	Claim 1, last line, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
	DELETE	Claim 13, last line, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 16, last line, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 24, line 2, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
” 
DELETE	Claim 26, line 2, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 27, last line, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 28, line 2, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 29, last line, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 31, line 1, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 32, line 1, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 33, line 1, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”
DELETE	Claim 34, line 1, ‘
    PNG
    media_image1.png
    23
    186
    media_image1.png
    Greyscale
”


Claims 1, 13, 16, 24, 26-34 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625